Chief Judge Lippman (dissenting).
Thirty-five years ago,
recognizing the dangers to society and individuals inherent in overcriminalization, the Legislature amended the Penal Law to lessen the burden on an already overtaxed justice system by decriminalizing private possession of small amounts of marihuana. The majority’s conclusion that a private car on a highway is a “public place” under Penal Law § 240.00 (1) and § 221.10 (1) is not only contrary to the plain meaning of the statutory language, but also fails to accord sufficient weight to the broader legislative intent. The purpose of the subject Penal Law amendments was to decrease the penalty for nonviolent private conduct that does not pose a threat to public safety, while making clear that such behavior was still illegal and not to be condoned or encouraged.1 For these reasons, I respectfully dissent.
A public place is defined in the statute as “a place to which the public or a substantial group of persons has access” (Penal Law § 240.00 [1]). The idea that the public or a substantial group of persons has access to the interior of a private car, whether traveling or parked, such that drivers and all passengers in private cars on public roads are in a “public place,” contravenes the plain meaning of the statute’s words. The majority claims that defendant’s “situation is no different than if *749he were riding a bicycle on a highway” (majority op at 744), but a car, unlike a bicycle which is clearly open and exposed to public access, is an enclosed private space. Based on the definition in the statute, the interior of a private car is a private place whether it is on a highway or in a privately owned driveway. The majority glosses over this key distinction by incorrectly characterizing the question in this case as “not whether a person’s automobile is ‘public’ or ‘private’ but whether defendant was in a public place when he was in his car on the street” (majority op at 744).
Criminal statutes must be interpreted in terms of their plain meaning (see Penal Law § 5.00 [providing that “the provisions (of this chapter) must be construed according to the fair import of their terms to promote justice and effect the objects of the law”]; see also People v Miller, 70 NY2d 903, 906 [1987] [recognizing that “(although criminal statutes are no longer to be strictly construed, they are to be construed ‘according to the fair import of their terms’ ” and that “(o)nly conduct that ‘falls within the plain, natural meaning of the language of a Penal Law provision may be punished as criminal’ ”] [citations omitted]). The majority broadens the scope of the statute beyond what the words of that provision reasonably convey. It is important to keep in mind that the underlying offense in this case is a low-level possessory violation, which under certain specific circumstances (namely when occurring in public)—and only under those circumstances—is transformed into a crime. The majority, in elevating a violation to a misdemeanor crime, without justification, has failed to adhere to the plain meaning of the statute.
We have recognized, in the context of determining whether a statute was unconstitutionally indefinite, that
“[statutes which create crimes must be definite in specifying conduct which is condemned or prohibited. They must afford some comprehensible guide, rule or information as to what must be done and what must be avoided, to the end that the ordinary member of society may know how to comply with its requirements” (People v Grogan, 260 NY 138, 145 [1932]).
Although this case presents a quite different question, as the statutory language here is clear and unambiguous and has not been challenged as void, our reasoning in Grogan demonstrates that one of the functions of a criminal statute is to notify the public what behavior constitutes criminal conduct.
*750The majority’s decision runs afoul of these fundamental principles and conflicts with the reasonable interpretation of the statute as written. Certainly, the Legislature could have included all motor vehicles within the definition of a “public place.” Had the Legislature intended such meaning, it would have used language to that effect, and indeed it has done just that in another context (see Penal Law § 240.37 [1] [prohibiting “(Loitering for the purpose of engaging in a prostitution offense,” and defining a “public place” as “any street, sidewalk, bridge, alley or alleyway, plaza, park, driveway, parking lot or transportation facility or the doorways and entrance ways to any building which fronts on any of the aforesaid places, or a motor vehicle in or on any such place”] [emphasis added]). If the Legislature desired to include private cars in the definition of “public place” prescribed by Penal Law § 240.00 (1), it seems rather odd that it did not include them in much the same way it did in Penal Law § 240.37 (1). The Legislature’s choice lends itself to only one logical conclusion—that it deliberately excluded private cars from the meaning of “public place” in this particular statute while reserving and exercising the right to classify such vehicles as public places in other contexts. This choice is- entirely rational and it is not for this Court to determine whether it represents an unwise policy decision. Moreover, this choice is consistent with the objectives underlying decriminalization of private possession of small amounts of marihuana.
Not every unlawful act is also criminal, and in decriminalizing certain conduct, the Legislature recognized a need to provide for “more lenient treatment of marihuana offenses, as opposed to those involving other drugs” (People v Finley, 10 NY3d 647, 658 [2008]; compare Penal Law § 221.05 [entitled “(u)nlawful possession of marihuana”] [emphasis added], with Penal Law § 221.10 [entitled “(p)riminal possession of marihuana in the fifth degree”] [emphasis added]). This distinction is more than a mere difference in wording and it is a significant one. It reflects the view that when people are needlessly “arrested and prosecuted for simply possessing marihuana,” lives are ruined, and police and judicial resources are wasted (Mem of Assembly Comm on Codes, Bill Jacket, L 1977, ch 360).2 The Legislature determined that decriminalization was necessary in *751order to conserve public resources and avoid the “staggering” costs to society caused by prosecution of possession of small amounts of marihuana, and that it was important that people who possess inconsequential amounts of the substance for personal, private use would no longer have to live in fear of criminal penalties (see id.). These changes made it extremely important for courts to properly distinguish between criminal possession and noncriminal (but unlawful) possession in order to avoid the adverse consequences of overcharging, including the stigmatization arising from a misdemeanor conviction resulting in a permanent criminal record.
In making the distinction between conduct that amounts to a violation and criminal behavior, the Legislature identified two key factors. In order for possession to qualify as a violation, warranting only a fine of up to $100, the amount possessed must be small (under 25 grams)3 and the possession must occur somewhere that is not designated as a “public place” within the meaning of Penal Law § 240.00. Here, these requirements were met.
Contrary to the majority’s contention, it is expanding the scope of Penal Law § 240.00 (1) to include private vehicles that may lead to absurd results. For example, a person in possession of a small quantity of marihuana while parked on a public street adjacent to his home would be guilty of a crime whereas if he moved the car by a matter of feet to his driveway, he would be responsible only for a violation; a recreational vehicle parked at an otherwise empty rest stop or a privately owned car on an isolated road would be deemed “public places” for purposes of Penal Law § 221.10 (1).
Because the possession did not occur in a “public place,” there is no need to reach the “public view” element of the crime. However, I find the majority’s analysis to be flawed with regard to that element as well. The majority correctly notes that the accusatory instrument was “not a model of specificity” (majority op at 747), but then goes on to conclude that it was nevertheless jurisdictionally sufficient. The police officer’s statement in *752the accusatory instrument with respect to this element is brief and conclusory. The accusatory instrument states that the police officer “conducted a car stop” after observing defendant make a turn without signaling and then that she “observed the defendant holding a quantity of marihuana in [his] hand, open to public view.” While it utilizes the phrase “open to public view” from the statute, it does so in a manner that makes it impossible to determine whether the marijuana was in a place that could have been seen by members of the public. Although a vast amount of detail need not be provided in order for an accusatory instrument to be considered jurisdictionally valid, the statement here provides no information about the officer’s vantage point or how she determined that the marihuana was open to public view. Rather, it simply concludes that it was.
The majority misapplies the applicable statutory provision in concluding that the possession of marihuana in this case occurred in a “public place.” The Court’s ruling criminalizes the private conduct in this case, contrary to the clear legislative intent of Penal Law article 221. The majority’s argument that the accusatory instrument provided reasonable cause to conclude that the marihuana was open to “public view,” thereby rendering the instrument jurisdictionally adequate, is unpersuasive. Accordingly, I respectfully dissent and would reverse the order of the Appellate Term.
Judges Ciparick, Read, Smith and Pigott concur with Judge Graffeo; Chief Judge Lippman dissents and votes to reverse in a separate opinion in which Judge Jones concurs.
Order affirmed.

. It is noteworthy that possession of alcohol in an open container in a motor vehicle on the highway is unlawful, but it is a traffic infraction, not a crime. Vehicle and Traffic Law § 1227 (1), provides, in relevant part, that “[t]he drinking of alcoholic beverages, or the possession of an open container containing an alcoholic beverage, in a motor vehicle located upon the public highways or right-of-way public highway is prohibited. Any operator or passenger violating this section shall be guilty of a traffic infraction.”


. In a case in which a person’s possession of a small amount of marihuana in a private car is harmful to the public, such as where a driver’s abilities are impaired by the use of the substance, that person may be prosecuted under *751other statutes, but he or she would not be guilty of criminal possession of marihuana in the fifth degree.


. The Marihuana Reform Act of 1977 (L 1977, ch 360) decriminalized possession of under 25 grams of marihuana (see also People v Finley, 10 NY3d at 658; Penal Law § 221.05 [providing that “(a) person is guilty of unlawful possession of marihuana when he knowingly and unlawfully possesses marihuana. Unlawful possession of marihuana is a violation punishable only by a fine of not more than one hundred dollars”]).